Citation Nr: 0622947	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a personality disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
entitlement to service connection for a personality disorder.  

In a July 2006 ruling, the Board granted the appellant's 
Motion for Advancement of his Appeal on the Board's Docket.  


FINDING OF FACT

The record does not contain competent evidence of a current 
disability for which service connection may be awarded.  


CONCLUSION OF LAW

Entitlement to service connection for a personality disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(c) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a personality 
disorder.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  When there is 
an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Service connection for a personality disorder, however, is 
forbidden by regulation, as such a disability is not a 
disease or injury as defined by VA law.  38 C.F.R. § 3.303(c) 
(2005).  The veteran's claim must fail as a matter of law, as 
VA is legally precluded from granting such a claim.  Where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

Additionally, review of the record does not reflect a 
diagnosis of a current psychiatric disability for which 
service connection may be granted.  While the veteran has 
alleged that he has been treated by a private psychiatrist 
for depression, he has not provided, or authorized VA to 
obtain, records of such treatment.  In the absence of a 
current disability for which service connection may be 
granted, the claim must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  The notice and 
assistance provisions of 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  


ORDER

Entitlement to service connection for a personality disorder 
is denied.  




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


